Exhibit 10.44

Mutual Letter of Termination

ATTN: ATHENEX, INC. (formerly known as "KINEX PHARMACEUTICALS, LLC.")
(hereinafter "Athenex")

1001 Main Street, Suite 600,
Buffalo, NY 14203

Date: 2018.08.20

To Whom It May Concern at Athenex

Dear Sirs,

Reference is made to the existing License Agreement by and between Athenex and
Hanmi dated April 7, 2011 (hereinafter "License Agreement") concerning the
compound KX01. Pursuant to Article 8.2(a) of said License Agreement, Athenex and
Hanmi hereby mutually agree to terminate the License Agreement effective
immediately, including any and all rights and obligations of the Parties
thereunder, except for Article 8.3 of the License Agreement and those rights and
obligations which shall survive termination of the License Agreement as set
forth in said Article 8.3.

Sincerely yours,

By: /s/ Se Chang Kwon

Se Chang Kwon

Chief Executive Officer

 

 

Athenex hereby expresses its acceptance and agreement to the terms of this
Letter via signature by its authorized personnel below:

By: /s/ Johnson Lau

Johnson Lau

Chief Executive Officer

